Citation Nr: 1715391	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  07-11 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for heart arrhythmia, to include as secondary to a service-connected disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for heart arrhythmia.

In a September 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in September 2011, he withdrew his hearing request.  See 38 C.F.R. § 20.704(d).

The Board remanded the matters for further development in February 2012 and September 2016.  

The issues of entitlement to service connection for arthritis of the right wrist, hands, hips, shoulders, ankles, elbows, and sacroiliitis, to include as secondary to Reiter's syndrome, were raised by the record in a September 2010 statement (accompanying a VA Form 9).  In addition, the issue of entitlement to service connection for bladder cancer, to include as secondary to treatments for service-connected disabilities, was raised in a January 2013 statement.  These claims were raised again in various statements since the initial statements, including November 2015 and March 2017 statements.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran was afforded a VA heart examination in February 2010.  He was diagnosed with paroxysmal supraventricular tachycardia, which the examiner opined was less likely as not due to or caused by the Veteran's service-connected Reiter's syndrome because bradyarrhythmia was what was associated with Reiter's syndrome.  No opinion was provided on whether the Veteran's diagnosis was related to the atrial tachycardia noted on his separation examination.

In October 2015, the Veteran had another VA heart examination.  The examiner found that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic heart arrhythmia disease, condition, or residuals.  

In February 2016, a private physician, Dr. T.I., reviewed service treatment records and post-service treatment records that the Veteran provided him, and conducted an examination of the Veteran.  Dr. T.I. concluded that the Veteran was diagnosed and treated for paroxysmal atrial tachycardia while on active duty.  He also indicated that the Veteran was currently on medication that suppressed the arrhythmia, and that the Veteran remained visibly dyspneic to conversation secondary to diastolic heart failure and cardiac dilatation.  Dr. T.I. opined that the Veteran's heart condition was related to and caused by the diagnosis established in service.  

In May 2016, the Veteran's ex-spouse, M.H., provided an affidavit, indicating that she was working as a registered nurse at the clinic at the time the Veteran had his first in-service episode, sometime around June 1976.  She indicated that the Veteran continued to experience episodes of atrial tachycardia from the mid-1970s until the time of their divorce after more than 25 years of marriage.  She recalled that the Veteran would be sitting on the couch watching television, and he would say "check my pulse."  When M.H. checked his pulse, it was between 180 and 220 beats per minute.  

Finally, in November 2016, the VA examiner who conducted the October 2015 VA examination reviewed M.H.'s affidavit, the Veteran's statements, and the letter from Dr. T.I. and asserted that although Dr. T.I. and M.H. have medical training, their assertions are not "competent medical evidence" unless accompanied by objective evidence.  The VA examiner reiterated that his assessment remained unchanged, and that there was insufficient evidence to warrant or confirm a diagnosis of acute or chronic heart arrhythmia or its residuals.  

The Board finds that another opinion is necessary to determine whether any diagnosed heart arrhythmia is related to the Veteran's active service.  The 2010 VA examiner did not provide an opinion on whether the Veteran's then-current diagnosis was related to the in-service diagnosis.  The 2015 VA examiner incorrectly noted that the Veteran had never been diagnosed with a heart condition.  Rather, service treatment records indicate that the Veteran had four episodes of paroxysmal atrial tachycardia (PAT) while on active duty, and post-service VA treatment records indicate that in July 2007, the Veteran was admitted to the hospital with chest pain, palpitations, and shortness of breath.  Upon discharge, his diagnoses included atrio-ventricular node reentrant tachycardia, Grade I dyastolic dysfunction, and moderate to severe atrial enlargement.  Finally, Dr. T.I. and M.H.'s opinions did not contain specific evidence or rationale to explain their conclusions that the Veteran's in-service PAT episodes were related to any current heart condition(s).  Thus, the Board finds that another medical opinion should be obtained to determine the nature and etiology of any diagnosed heart condition(s), to include scheduling the Veteran for a VA examination if necessary.

With regard to the issue of entitlement to a TDIU, any decision on the service connection claims being referred and remanded herein may affect the claim for a TDIU.  Any grant of a pending service connection claim could significantly change the adjudication of the TDIU issue because such a grant could increase the Veteran's overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issues of entitlement to service connection for arthritis of the right wrist, hands, hips, shoulders, ankles, elbows, sacroiliitis, and bladder cancer, to include as secondary to service-connected disability, to include sending the Veteran appropriate VCAA notice, obtaining any outstanding records pertinent to the claims, and/or scheduling the Veteran for appropriate VA examinations.  

2.  Send the claims file to an appropriate VA examiner and ask the examiner to review the record and prepare a medical opinion.  

After reviewing the entire record, the examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart disorder, to include arrhythmia, had its origin during, or is in some way the result of, the Veteran's period of active military service.

The examiner should specifically take into account and discuss:

a) The Veteran's service treatment records, including a January 1979 report of medical history noting that the Veteran had "palpitation - parox-atrial tachycardia"  and "4 episodes P.A.T.";

b) A July 2007 VA treatment record showing admission for chest pain, palpitations, and shortness of breath, with discharge diagnoses including atrio-ventricular node reentrant tachycardia, Grade I dyastolic dysfunction, and moderate to severe atrial enlargement; and 

c) The February 2010 VA examination report, which shows a diagnosis of paroxysmal supraventricular tachycardia.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







